                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                      Chapter 7 Bankruptcy
                                                             Case No. 20-00305
SIMPLY ESSENTIALS, LLC,
                                                    NOTICE OF APPEARANCE AND
              Debtor.                              REQUEST FOR SERVICE OF PAPERS


       Pursuant to F.R.B.P. 9010(b), please take notice that Jackson C. Blais of Simmons
Perrine Moyer Bergman PLC is appearing for the following party in the above-captioned
bankruptcy case: Pitman Farms, Inc.
       This party is a party in interest in this case. Pursuant to F.R.B.P. 2002 and 9007, the
undersigned, on behalf of Creditor Pitman Farms, Inc., hereby requests that all notices
given or required to be given in this case and all papers served or required to be served,
including Notices of Abandonment, in this case be given to and served upon the
undersigned at the office address and telephone number set forth below.
       Please take further notice that the foregoing request includes the notices and papers
referred to in the rules specified above and also includes, without limitation, notices of any
orders, applications, complaints, demands, hearings, motions, petitions, pleadings, or
requests, any other documents brought before this Court in this case, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,
telephone, telegraph, telex, facsimile, or otherwise.




Dated: April 27, 2021                       /s/ Jackson C. Blais
                                            Jackson C. Blais, AT0014222
                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                            115 Third Street SE, Suite 1200
                                            Cedar Rapids, IA 52401
                                            Tel: 319-366-7641; Fax: 319-366-1917
                                            jblais@spmblaw.com
                                            ATTORNEY FOR CREDITOR
                                              Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 27th day of April,
2021, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through
the CM/ECF system to the parties of this case, who are listed below:



                                                        /s/ Michele C. Slater


  James Snyder
  Joseph A. Peiffer
  Alec Modrick
  Tonita M. Helton
  Michael P. Mallaney
  Kayla L. Sproul
  Terry Gibson
  Riley Walter
  Brandon Tomjack
  Elizabeth Janczak



Pitman Farms, Inc./Pldgs/BA 20-00305 Drafts/Appearance by JCB.042721.936.mcs




                                                           -2-
